DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2022 has been entered.

Drawings
The drawings (drawings set dated 5/2/2019 labeled Replacement Sheet) are objected to for the following reasons:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 113a and 113b are mentioned in para. 38 in relation to Fig. 3b; however, this drawing does not appear to include these reference signs.  
The figure number does not appear for the figure on the top right of sheet 1 of 2 of the drawings.
Fig. 3b appears to include a lead line (to the immediate right of the lead line leading to reference numeral 110) that does not include a reference numeral.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments
Applicant’s arguments with respect to claim(s) 35 have been considered but are moot in view of a new grounds of rejection necessitated by the amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 35 has been amended to recite wherein “the channel is operable to deliver gas to the lumen and is not operable to deliver gas to the fluid media of the bioreactor”. Support for this limitation could not be found in the specification. The specification does state that “The gas channel does not leak into the media of the bioreactor” (para. 38); however, this is not equivalent to the limitation being claimed. This section of the specification is best understood as meaning that leaks do not occur at the connection points where the gas channel enters/exits the bioreactor (Fig. 3b shows the gas channel 160 being connected to the bioreactor once at a left-hand wall and once at a right-hand wall such that the gas channel extends through the bioreactor). However, one could easily conceive of a gas channel that does not leak into the bioreactor (e.g., a gas channel that is provided with seals at points where the gas channel enters/exits the bioreactor such that unwanted leakage does not occur at these points) but is nonetheless “operable to deliver gas to the fluid media of the bioreactor” (e.g., by forming the gas channel of a porous or gas-permeable material such that oxygen) such that gas does not “leak” at connection points but does travel into the bioreactor via the gas channel itself. 
Furthermore, the specification explicitly states that  “Gas (e.g., air, oxygen) is delivered through the middle of the chambers via the gas channel to support viability and function of the cells” (para. 38) and that the system as whole is for determining oxygen consumption rate of the cells by detecting “oxygen levels of the media” (para. 6, 11); therefore, there is clearly a level of oxygen communication between the gas channel and the cells, and between the cells and the media in the instant invention. This is further supported by the fact that the cells are separated from the media by a membrane having a pore size of 5-10 µm and optionally a membrane having a pore size of 0.4 µm (para. 25-27, 33) (these pores are large enough to allow gas to pass through, i.e., from the gas channel to the cells and from the cells to the media). The specification makes no mention of impermeable materials that would stop gas from being delivered to the media of the bioreactor via the gas channel. Therefore, the skilled artisan would understand from reading the specification that gas channel is indeed operable to deliver gas to the media of the bioreactor, and in fact that such delivery must occur for oxygen consumption rate of the cells to be determined via the media. The specification states that gas flow through the gas channel is caused to stop when OCR measurements are actually being taken (para. 40), but this is an operational condition of the use of the system, and does not change the fact that the gas channel is structurally capable of delivering oxygen to the media of the bioreactor. Therefore, the claimed subject matter of “the channel is operable to deliver gas to the lumen and is not operable to deliver gas to the fluid media of the bioreactor” is at odds with what is stated in the specification. For the purpose of examination on the merits, the Examiner will interpret this limitation as meaning that the gas channel does not leak into the media of the bioreactor, consistent with the specification.
Dependent claims are rejected for the same reason as the base claim upon which they depend. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Bader (US Patent Application Publication 2005/0221485) in view of Griffith et al. (US Patent 6,197,575), Beck et al. (US Patent Application Publication 2010/0196439) (already of record) and Humes et al. (US Patent Application Publication 20150129497) (already of record).
Regarding claim 35, Bader discloses a system (Abstract, para. 21, 40-41) (Figs. 3, 9, sheets 1-2 of 3) comprising:
a bioreactor (container 14 reads on a bioreactor, as it is a container in which cells are cultured) (Abstract, para. 40) comprising a first inlet (17) and a first outlet (18) (para. 41) and a fluid media provided within the bioreactor (para. 40-41); and
an encapsulation device (para. 25-28, 34) provided within the bioreactor (14) (para. 40) (Fig. 9), the encapsulation device comprising a channel (comprising 15, 16) (para. 40) (Fig. 9), a support structure (1) configured to support cells and deliver oxygen to the cells via the channel (para. 24-29, 40), and a vascularization membrane (4) at least partially encapsulating the support structure (1) (para. 25-32) (Fig. 3);
wherein the channel (comprising 15, 16) extends through the bioreactor (14) and the encapsulation device (para. 40) (Fig. 9), wherein the channel is operable to deliver gas to the support structure (para. 29, 40), wherein the channel meets the limitation of being “not operable to deliver gas to the media of the bioreactor” because Bader is devoid of any disclosure of the channel leaking into the media of the bioreactor (see interpretation of this limitation in the U.S.C. 112 section, above);
wherein the first inlet (17) delivers the fluid media to the bioreactor and the first outlet (18) removes the fluid media from the bioreactor (para. 41) (Fig. 9). 
Bader is silent as to (1) the system being for measuring an oxygen consumption rate of cells and comprising a first oxygen sensor provided proximal to the first inlet and a second oxygen sensor provided proximal to the first outlet, wherein the first oxygen sensor and the second oxygen sensor are operable to detect oxygen levels of the fluid media and an oxygen consumption rate within the bioreactor based on a difference in oxygen measurements between the first oxygen sensor and the second oxygen sensor; (2) a lumen at least partially encapsulating the channel wherein the channel is configured to extend along and adjacent to the lumen; (3) a combined heat and gas exchanger operable to provide thermal energy and oxygen to the fluid media within the bioreactor, the combined gas and heat exchanger provided between the first outlet and the first inlet of the bioreactor; and (4) a pump in fluid communication with the first outlet of the bioreactor and the first inlet of the bioreactor for pumping and recirculating the fluid media from the first outlet of the bioreactor to the combined heat and gas exchanger and the first inlet of the bioreactor.
As to (1), Griffith et al. discloses a system for cultivating a tissue (Abstract, col. 30 line 51-col. 31 line 36) (Fig. 7, sheet 7 of 16) comprising a reactor housing a tissue therein and having an inlet and an outlet for delivering media to the tissue (col. 30 lines 51-65) (Fig. 9). The system comprises a first oxygen sensor (192) proximal to the inlet and a second oxygen sensor (194) provided proximal to the outlet (col. 31 lines 4-44) (Fig. 9). Griffith et al. discloses that the oxygen consumption rate of the tissue is of experimental interest and that the oxygen consumption rate can be determined by monitoring oxygen levels (col. 26 lines 1-19).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the system disclosed by Bader to comprise a first oxygen sensor disposed proximal to the first inlet and a second oxygen sensor disposed proximal to the first outlet, thereby rendering the system to be “for measuring an oxygen consumption rate of cells”, as Griffith et al. discloses that it was known in the art to provide oxygen sensors for a reactor in such a manner to monitor oxygen conditions of a culture conducted within the reactor, and the skilled artisan would have been motivated to do so to monitor oxygen conditions of the cell culture therein to ensure that cells are properly nourished. It is noted that such first and second sensors would necessarily be operable to detect oxygen levels of the fluid media and an oxygen consumption rate of cells based on a difference in oxygen measurements between the first and second sensors, as the cells reside within the bioreactor between the inlet and the outlet and the first and second sensors would necessarily be capable of being used by an operator make such determinations. 
As to (2), Beck et al. discloses an encapsulation device comprising a channel (76) and a lumen (54) which serves as a support material to receive cells and at least partially encapsulates the channel wherein the channel extends along and adjacent to the lumen (para. 17, 181, 233-235) (Fig. 21, sheet 20 of 41) (Fig. 21). Beck et al. discloses that the channel is configured to deliver oxygen needed for cell growth evenly through the lumen and that the configuration of the channel extending along and adjacent to the lumen with the lumen encapsulating the channel allows oxygen levels throughout the cells of the lumen to be predicted (para. 233-236).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the encapsulation device disclosed by Bader such that the support structure (1) is formed as a lumen at least partially encapsulating the channel, wherein the channel is configured to extend along and adjacent to the lumen, as Beck et al. discloses that it was known in the art of encapsulation devices to use such a configuration in order to deliver oxygen evenly to cells and to allow for prediction of oxygen levels throughout the cells, and the skilled artisan would have been motivated to use a configuration recognized in the art to provide these advantages to ensure that cell growth proceeds in a desired fashion. 
As to (3)-(4), Griffith et al. discloses a system, discussed above, wherein the system further comprises a gas exchanger (187) configured to provide oxygen to the fluid media within the reactor, the gas exchanger provided between the outlet and the inlet of the reactor (col. 30 lines 51-61) (Fig. 7), and a pump (186) in fluid communication with the outlet of the reactor and the inlet of the reactor for pumping and recirculating the fluid media from the outlet to the gas exchanger and the inlet (col. 30 lines 51-61) (Fig. 7), thereby allowing the fluid media to be continuously recycled through a loop connecting the outlet to the inlet (col. 30 lines 51-61) (Fig. 7). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to further modify the system disclosed by Bader to include a gas exchanger operable to provide oxygen to the fluid media within the bioreactor, the gas exchanger provided between the first outlet and the first inlet, and a pump in fluid communication with the first outlet of the bioreactor and the first inlet of the bioreactor for pumping and recirculating the fluid media from the first outlet of the bioreactor to the combined heat and gas exchanger and the first inlet of the bioreactor, as Griffith et al. discloses using such a configuration to provide a recirculation loop for the media, and the skilled artisan would have been motivated to provide such a loop between the bioreactor inlet and outlet to recycle media used by the bioreactor while maintaining oxygen conditions therein at a level suitable for interaction with the cultured cells. 
Bader in view of Griffith et al. does not teach that the gas exchanger is a combined heat and gas exchanger operable to provide thermal energy as well as oxygen to the media.
Humes et al. discloses that it was known in the art to use an integral single device comprising an oxygenator (gas exchanger) and heat exchanger (para. 227).
	It would have been obvious to one of ordinary skill in the art to modify the gas exchanger taught by Bader in view of Griffith et al. with a combined heat and gas exchanger operable to provide thermal energy to the fluid media, as Humes et al. discloses it was known in the art to combine such functionalities into an integral device, and the skilled artisan would have been motivated to use a single device to control temperature and oxygen content of media delivered to the bioreactor in order to provide an environment suitable for cell culture.  
 Regarding claim 36, Bader discloses wherein the bioreactor (14) comprises a second inlet and a second outlet for the channel (see openings in side walls of bioreactor 14 where the channel joins the bioreactor) wherein the second inlet and the second outlet are spaced apart and separate from the first inlet (17) and the first outlet (18) (Fig. 9).
Regarding claim 37, Bader discloses wherein the bioreactor comprises a reservoir housing the fluid media (the interior space defined within the bioreactor 14 defines such a reservoir) (para. 40-41) (Fig. 9). 
Regarding claim 38, Bader in view of Griffith et al. teaches a recirculation loop between the first inlet and the first outlet, as set forth above. 
Griffith et al. further discloses a sample removal outlet (182) downstream of the outlet of the reactor for allowing a sample of material from the reactor to be removed for analysis (col. 31 lines 20-36) (Fig. 7).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to further modify the system disclosed by Bader to comprise a sample removal outlet downstream of the first outlet of the bioreactor, as taught by Griffith et al., in order to allow a sample of material from the bioreactor to be removed for further analysis to obtain more information regarding cell culture conditions. 
Regarding claim 39, Bader in view of Griffith et al. teaches a recirculation loop between the first inlet and the first outlet, as set forth above, and Griffith et al. discloses wherein the recirculation loop is a closed loop (Fig. 7); therefore, the combination of Bader in view of Griffith et al. arrives at the claimed closed loop provided between the first outlet and the first inlet. 

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Bader (US Patent Application Publication 2005/0221485) in view of Griffith et al. (US Patent 6,197,575), Beck et al. (US Patent Application Publication 2010/0196439) (already of record) and Humes et al. (US Patent Application Publication 20150129497) (already of record) as applied to claim 35, above, and in further view of Kawachi et al. (US Patent Application Publication 2019/0136176).
Regarding claim 40, Bader is silent as to the bioreactor comprising an incubator operable to adjust and control at least one of a temperature and an oxygen concentration of a fluid. 
Kawachi et al. discloses that it was known in the art to provide a cell culture vessel within an incubator (101) to adjust and control temperature therein (para. 13, 38, 50). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the bioreactor disclosed by Bader to comprise an incubator operable to adjust and control a temperature of a fluid within the bioreactor, as Kawachi et al. discloses that it was known in the art to equip a cell culture vessel with such an incubator, and the skilled artisan would have been motivated to control a temperature of a fluid within the bioreactor to a level optimized for cell culture. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Flanagan et al. (US Patent Application Publication 2018/0263238) is directed to a cell encapsulation device comprising a tubular fill port. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799